Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action - Allowance

Priority
The applicant claims benefit as follows: 
    PNG
    media_image1.png
    139
    461
    media_image1.png
    Greyscale


Allowed Claims
Claims 1 and 4-17 are allowed over the prior art of record.

Reason for Allowance

The instant claims are drawn to a process for the co-production of methanol and ammonia comprising the steps of: (a) forming a first synthesis gas stream by reacting a first portion of a hydrocarbon feedstock and steam in a steam reformer, (b) forming a second synthesis gas stream in parallel to the first synthesis gas stream by reacting a second portion of the hydrocarbon feedstock with an oxygen-containing gas and steam in an autothermal 
The closest prior art is Nozawa et al. (US 4315900, pub date Feb. 16, 1982) in applicant’s IDS filed on 6/8/20.
Nozawa et al. teaches an integrated process for the production of methanol and ammonia which comprises the steps of (a) subjecting a gaseous hydrocarbon feed, in particular desulphurized natural gas (see Fig. 2, ref. 1 and 2) to steam reforming (see Fig. 2, ref. 4) in the presence of a hydrocarbon reforming catalyst to produce a methanol synthesis gas containing hydrogen and carbon monoxide; (b) subjecting the methanol synthesis gas to methanol synthesis (see Fig. 2, ref. 6) and then separating (see Fig. 2, ref. 8) from the resulting methanol a purge gas (see Fig. 2, ref. 11) containing hydrogen, carbon monoxide, carbon dioxide and methane; (c) subjecting the purge gas to secondary reforming (Fig. 2, ref. 14) with steam and an oxygen-containing gas to produce an ammonia synthesis gas containing hydrogen, carbon monoxide, carbon dioxide and nitrogen; (d) subjecting the ammonia synthesis gas to high and low water-gas shift conversion (Fig. 2, ref. 18 and ref. 28) and thereby converting carbon monoxide into hydrogen and carbon dioxide; (e) passing the carbon monoxide-impoverished ammonia synthesis gas through a series of steps required for the removal of carbon oxides; and 
Nozawa et al. is deficient in that it does not teach an autothermal reformer and the purge gas stream containing hydrogen is separated into a hydrogen-rich gas stream and a hydrogen-depleted gas stream, the hydrogen-rich gas stream is combined with the second synthesis gas stream, and the hydrogen-depleted gas is fed to the autothermal reformer.
Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above. Hence, the claimed process is considered novel and unobvious over the prior art.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Dekleva on 10/9/21.
The application has been amended as follows:
In the Claims


“synthesis step (c) and a portion of the purge gas stream is fed to the autothermal reformer and/or the second synthesis gas in step (b).”
and replaced by
— synthesis step (c), the purge gas stream containing hydrogen is separated into a hydrogen-rich gas stream and a hydrogen-depleted gas stream, the hydrogen-rich gas stream is combined with the second synthesis gas stream, and the hydrogen-depleted gas is fed to the autothermal reformer. —

Claims 2, 3 and 18 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658